Per Curiam. In the case at bar, the decision of this court is as follows. The finding of the probate court that the estate was closed is reversed by unanimous decision as expressed in the opinion authored by Judge Roaf.  The finding of the probate court that the family-setdement agreement setded and released the cause of action for wrongful death is reversed upon the opinion authored by Judge Roaf, as joined by Judge Crabtree, and the opinion authored by Judge Rogers, as joined by Judge Pittman, with Chief Judge Robbins and Judge Neal dissenting. The finding of the probate court that the survival action of the estate cannot be maintained is affirmed as expressed in the opinion authored by Judge Roaf, as joined by Chief Judge Robbins and Judges Neal and Crabtree, with Judges Rogers and Pittman dissenting. It is so ordered.